Citation Nr: 0425140	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  94-06 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder.  

2.  Entitlement to service connection for a cyst on the right 
hip.  

3.  Whether the veteran has qualifying service for non-
service-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Linda S. Burns, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from December 
1961 to November 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  

In May 2004, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

In August 1999, the Board found that new and material 
evidence had not been submitted to reopen claims for service 
connection for a hearing loss and a back disability.  It was 
determined that new and material evidence had been submitted 
to reopen a claim for service connection for a cyst on the 
right hip.  The cyst claim was reopened and remanded for 
further development.  The requested development was completed 
and Board now proceeds with its review of the appeal.  

The back claim was appealed to the United States Court of 
Appeals for Veteran's Claims (Court).  In August 2000, 
pursuant to a joint motion for remand, the Court vacated the 
Board's August 1999 decision on the back claim and remanded 
the matter to the Board.  Pursuant to the Court Order, the 
Board remanded the matter to the RO in July 2001.  The RO was 
to notify the veteran of what new and material evidence was 
required to reopen his back claim, in accordance with 
Veterans Claims Assistance Act of 2000 (herein "VCAA").  
Specifically, the RO was to inform the veteran under the 
standard set forth in Hodge v. West, 155 F.3d 1356, 1360-62 
(Fed. Cir. 1998).  The RO actually notified the veteran under 
a different standard, as set forth in a regulation effective 
for claims filed after August 29, 2001.  Since this claim was 
filed before August 29, 2001, the RO must notify the veteran 
in compliance with the previous regulation, the Court Order, 
and Hodge.  

Therefore, the issue of whether new and material evidence has 
been received to reopen a claim of entitlement to service 
connection for a back disorder will be addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim for service 
connection for a cyst on the right hip and has notified him 
of the information and evidence necessary to substantiate 
that claim.  

2.  The veteran does not have a cyst on the right hip as the 
result of disease or injury during service.  

3.  The veteran does not have qualifying wartime service for 
non-service-connected pension benefits.  



CONCLUSIONS OF LAW

1.  A cyst on the right hip was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 101(16), 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2003).  

2.  The service criteria for eligibility for non-service-
connected pension benefits have not been met.  38 U.S.C.A. 
§§ 101(9), (29), 1521 (West 2002); 38 C.F.R. § 3.3 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection For A Cyst On The Right Hip.

VCAA became law on November 9, 2000.  Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet App 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was impossible in 
this case as the initial unfavorable rating decision was made 
long before VCAA became law.  The issuance of the initial 
unfavorable rating decision before the VCAA notice, has 
already been done and cannot be cured by a remand.  However, 
any defect in the required notice has been cured to the 
extent possible and is now no more than non-prejudicial 
error.  

In Pelegrini, at 422, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

Review of the VCAA notice letter of July 2001 discloses that 
it has complied with all the requirements as described by the 
Court.  Particularly, the wording of the VCAA notice 
adequately informed the claimant that he should provide any 
evidence in his possession pertaining to the claim; that he 
should give VA everything he had pertaining to the claim.  

Moreover, the rating decision, statement of the case, and 
supplemental statements of the case, as well as the 
discussion during RO and Board hearings, notified the veteran 
and his representative of the status of the evidence as it 
was developed and of the need for substantiating evidence 
from him.  Any deficits in the original notice were cured 
long before the case came to the Board and are no more than 
non-prejudicial error.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private records which the veteran 
adequately identified and authorized VA to obtain.  All 
relevant Federal records, including Social Security 
Administration (SSA) medical records, have been obtained.  
The service medical records are in the claims folder.  VA 
records have been obtained.  The veteran has been examined by 
VA and a medical opinion rendered.  See Charles v. Principi, 
16 Vet. App. 370 (2002).  There is no reasonable possibility 
that further assistance would aid in substantiating the 
claim.  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2003).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002).  Analysis 
of this provision discloses that there are three essential 
elements which must be met to establish entitlement.  There 
must be current disability; there must be disease or injury 
during service, and there must be a nexus or connection 
relating the current disability to the disease or injury 
during service.  

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. 
§ 3.159(a) (2003).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2003).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2003).  

Background and Analysis  The Board has carefully considered 
all of the extensive body of evidence which has been 
presented in this case.  We find that much of it is not 
relevant to this claim.  Such evidence will not be described 
in detail herein.  That is, if the evidence is not discussed 
herein, the Board finds that it does not support the claim.  
In this regard, the Board finds that the pharmacy receipts 
and copies of checks made out to a pharmacy do not have 
sufficient specificity to document cysts of the right hip.  

Supporting Evidence  In a statement dated in May 1990, James 
J. Cooper stated that he served with the veteran and knew he 
was sick and in the hospital during service.  

At a RO hearing in June 1990, the veteran gave sworn 
testimony that, in July 1962, his feet went out from under 
him on the wet floor of a mess hall and he fell striking his 
right hip and back.  He stated that he was taken directly to 
a private hospital, Walson Community Hospital, as the 
military installation did not have facilities.  He testified 
that he was transferred to Germany, where a small knot on his 
hip was drained.  He reported that the medical personnel who 
treated him attributed the cyst to his previous mess hall 
fall.  He recounted that he continued to endure hip and back 
pain for his remaining 16 months service in Germany.  
Following his return from Germany, he was released from 
active service and had a regular job.  He continued to have 
pain and went to a private physician who diagnosed hip and 
back dislocation.  He said that the cysts did not reappear 
until 1976, but that he had hip pain.  He stated that the 
cysts reappeared at his right knee joint and slowly came up 
his leg to his hip.  He said that Dr. Snow and Dr. Autry at 
the Carraway Methodist Hospital diagnosed synovial fluid from 
his synovial membrane that had been damaged in his hip, that 
it was seepage from the membrane that caused the cysts and 
knots and that it was due to the trauma in service.  He 
testified that he had a total of 8 cysts, including one while 
in Germany.  

In April 1993, W. C. Crittenden, M.D., wrote to the VA 
hospital stating that the veteran had been treated at the VA 
hospital in the past for synovial cysts related to trauma 
while in service.  The doctor asked VA to treat the veteran 
again.  

In October 1993, the veteran submitted lay statements 
including one signed by Susie Headrick, an employee of a drug 
company.  She knew that in the 1960's, a pharmacist had 
filled prescriptions for the veteran's hip problems.  He had 
also filled prescriptions for back pain.  Carl Roberts, a 
furniture store owner wrote that the veteran bought furniture 
upon his return from service, but he was sick due to his hip 
and had difficulty paying.  J. B. McCrary, the office manager 
of a drilling company reported that the veteran had absences 
in 1964, due to his hip and back.  A local draft board member 
stated that the veteran brought a doctor's statement showing 
a hip problem and that he could not be on active reserve duty 
at that time.  A standby reserve notice of availability, 
showing the veteran was not available was signed by the board 
member and dated in May 1967.  

In September 1997, the veteran submitted the lay witness 
statement of Raymond Busby.  He discussed the veteran's 
difficulties getting work after service.  He was sick long 
before his first surgery.  

In April 2004, the veteran's wife narrated a videotape of the 
veteran showing the area where the cysts had occurred.  No 
scarring or other defect was visible on the videotape.  

In May 2004, the veteran testified before this Veterans Law 
Judge, sitting at the RO.  He told of a fall on the red tile 
floor of a mess hall.  He said that he landed on his back, 
right hip and hit his head, becoming unconscious.  He stated 
that he was taken to Walson Community Hospital for 
observation and examination and kept there about 2 to 21/2 
weeks.  He was then sent to Germany for 16 months.  While in 
Germany, a knot came up on his right hip, where he had 
fallen.  A doctor used a syringe to drain it.  He 
subsequently, during service, took over-the-counter 
medication for hip and back pain.  Following his return from 
service, he got a job with a well drilling company but lost 
time due to hip and back symptoms.  He said that he was 
removed from an active reserve obligation because of his hip 
and back problems.  He told of hip and back problems 
interfering with subsequent work.  He told of a tumor being 
removed from behind the knee in 1976.  He said that a large 
tumor came up on his right hip in 1986 and it was removed by 
Dr. Snow at the Carraway Hospital.  The veteran described 
recurrent cysts.  The veteran's wife also testified on his 
behalf at the May 2004 hearing.  

Analysis of Supporting Evidence  In April 1993, W. C. 
Crittenden, M.D., wrote to the VA hospital stating that the 
veteran had been treated at the VA hospital in the past for 
synovial cysts related to trauma while in service.  Dr. 
Crittenden did not present any findings of his own or explain 
why he thought the veteran was treated for synovial cysts or 
why he thought they were due to trauma in service.  The 
statement is entirely conclusory without reference to any 
objective evidence.  It is clear that the entire statement 
simply reflects information from the veteran which the doctor 
repeated.  Where doctors necessarily rely on history as 
related by a claimant, their diagnoses can be no better than 
the facts alleged by the claimant.  See Swann v. Brown, 5 
Vet. App. 229 (1993); Coghill v. Brown, 8 Vet. App. 342 
(1995).  Thus, this statement is not sufficient to establish 
the nature of the cysts or their origin.  

The remainder of the supporting evidence consists of lay 
statements which recollect events long ago through a layman's 
eyes.  They jumble right lower extremity symptoms together 
and assume that they are manifestations of the same injury.  
In fact, neither the veteran nor any of the other lay 
witnesses has the medical training or experience to diagnose 
his various symptoms as being the same disability.  While the 
lay witnesses wrote of hip pain following service, they did 
not identify any hip cysts until 1986, approximately 23 years 
after the veteran completed his active service.  The lay 
witnesses simply do not have the medical expertise to relate 
cysts noted many years after service to other symptoms, such 
as pain, and then to further relate it to service.  There is 
no competent evidence from a medical professional which links 
these cysts to service.  Thus, on the whole, the supporting 
evidence is unconvincing.  

Evidence Against the Claim  The service medical records show 
the veteran fell on his back on July 28, 1962 and was 
admitted to Walson Army Hospital.  Physical examination was 
unremarkable except for a region over vertebra L3 which had 
ecchymosis.  The range of motion was painful but unlimited.  
There were no reflex changes or sensory or motor deficits.  
X-rays showed no significant abnormality.  He was treated 
until August 1, 1962 at which time his symptoms were minimal 
and he was returned to duty.  The diagnosis was contusion of 
the back.  The only medical problems noted while the veteran 
was serving in Germany were nose bleeds in August 1962.  On 
separation examination in September 1963, it was noted that 
the veteran had had mumps in childhood, yellow jaundice in 
1951, and seasickness on his way to Europe.  His lower 
extremities, spine and other musculoskeletal parts were 
normal.  

Private medical records, from the Carraway Methodist Medical 
Center, show that a cyst was excised from behind the right 
knee in July 1976.  The pathology report diagnosed a synovial 
cyst of the right knee.  The report by D. Autry, M. D., 
identifies it as a Baker's cyst.  

The notes of private physician, K. Snow, M.D., report the 
excision of a tumor from the right lower extremity, by Dr. 
Autry, in 1976.  In February 1986, the veteran noted a nodule 
behind the trochanter of his right hip.  May 1986 X-rays of 
the right hip revealed an abnormality.  The May 1986 notes 
show that the growth was unchanged.  It was cystic and was 
aspirated.  

VA clinical notes reflect aspiration of a cyst from the right 
hip in May 1988, May 1989, July 1995 and June 1997.  

In March 1993, Donald W. Autry, M.D., wrote that he had 
performed surgery on the veteran in 1976.  He had a synovial 
cyst of his right knee.  The veteran stated that it occurred 
after he was involved in an accident.  There was a 
possibility that it could be related or it was difficult to 
evaluate whether or not it was service-connected.  

The records of W.A. Keith, M.D., were received in January 
2001.  They show that in June 1976, the veteran had developed 
a large cyst in the right popliteal area, which was probably 
a Baker's cyst.  The veteran was referred to Dr. Autry.  The 
veteran was seen for problems not at issue in September 1980, 
June 1983, and May 1985.  Physical examination was totally 
unremarkable in June 1983 and May 1985.  In March 1993, it 
was noted that the veteran gave a history of having fallen in 
1962, while in service.  He stated that he was hospitalized 
for about 21/2 weeks.  Since that time he had been having 
problems with multiple synovial cysts in the right hip and 
leg.  The veteran felt the cysts were related to the trauma.  
He asked the doctor to write a letter connecting the fall he 
had in 1962 to the subsequent development of multiple 
synovial cysts.  The doctor wrote that he was unable to give 
the veteran such a statement because he did not know of any 
medical connection between the presumed injury and the 
subsequent development of multiple cysts.  The doctor 
concluded that he really did not think the cysts were caused 
by the injury.  

In March 1998, the veteran had a coronary artery by-pass 
graft, with a vein from the right leg.  Follow-up notes of 
May 1998 show a complaint of right hip pain.  Examination 
disclosed that the right lower extremity incisions had healed 
but were still sore.  

Robert A. Walton, M.D., examined the veteran for SSA in 
August 1998.  The veteran reported the injury in service, as 
well as the removal of a cyst from the popliteal fossa in 
1976, and subsequently having similar cysts which required 
aspiration.  Examination of the extremities revealed a scar 
in the posterior area of the right knee as well as scars from 
vein graft harvesting.  The examiner did not report or 
diagnose any cysts on the right hip or their residuals.  The 
examiner did note that the veteran could not adduct or flex 
the right hip.  The veteran was subsequently awarded SSA 
disability benefits for ischemic heart disease and a painful 
right hip.  

On the October 2002 VA joints examination, the veteran stated 
that, in 1962, he injured his back and right hip when he 
slipped on a tile floor while working at a mess hall.  He was 
given medication for pain.  Fluid was said to have been 
aspirated from the hip while he was in Germany.  A private 
physician reportedly aspirated fluid in 1964.  He told of a 
line of cysts from the hip to the knee which had to be 
drained.  No more fluid had accumulated since 1997.  The 
veteran complained of pain, weakness, stiffness and 
instability, giving way, locking, fatigability, and lack of 
endurance.  He denied swelling, heat or redness.  The 
examiner found no objective evidence of painful motion, 
edema, effusion, instability, weakness, tenderness, redness, 
or abnormal movement.  There was guarding on movement, 
perhaps.  He would not try walking without his crutch.  There 
was no functional limitation on standing or walking, that the 
examiner could see.  There were no callosities, breakdown, or 
unusual shoe wear pattern, to indicate abnormal weight 
bearing.  There was a 7-centimeter scar on the medial aspect 
of the right knee, which the veteran said was from the 
excision of a cyst.  Vein harvesting scars were noted.  The 
range of hip motion was measured.  The diagnosis was post 
traumatic and postoperative arthralgia joint disease of the 
right hip with loss of function due to pain.  The X-ray 
report was normal.  In response to the request for opinions, 
the doctor stated that he could not find any cysts or scars 
from cysts.  In the doctor's opinion, no recurrent cysts 
existed.  

Analysis of Evidence Against the Claim  A Baker's or synovial 
cyst behind the right knee was treated during a private 
hospitalization in June and July 1976.  A Baker's cyst is a 
"swelling behind the knee, caused by escape of synovial 
fluid which has become enclosed in a sac of membrane."  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 421 (27th ed. 1988).  
The veteran asserts that this was part of a cystic process 
which began with a fall in service.  However, as a lay 
witness, he does not have the medical training and experience 
to link a Baker's cyst to a hip or back injury in service, or 
to link it to cysts found in his hip years later.  More 
significantly, there is no evidence from any competent 
medical source which connects the Baker's cyst to the injury 
in service or the cysts of the hip which developed years 
later.  38 C.F.R. § 3.159 (2003).  Rather, by definition, a 
Baker's cyst is a manifestation of a knee condition and is 
not part of a generalized cystic process.  Id.  That is, by 
diagnosing the cyst as a Baker's cyst, the doctors were 
providing an expert opinion that the cyst was a manifestation 
of a knee disorder and not some other cystic process.  These 
medical opinions have a much greater probative weight than 
the claims of a lay witness.  Consequently, the preponderance 
of the evidence establishes that the Baker's cyst, and it 
residual scar, are not evidence which supports the claim.  

There is no doubt that the veteran had recurrent cysts on the 
right hip from 1986 when first aspirated by Dr. Snow until 
June 1997 when last aspirated by a VA physician.  However, 
there is no evidence of current disability.  In 1998, the 
veteran told Dr. Walton about the cysts but the doctor did 
not make any findings or diagnoses relative to the cysts.  In 
October 2002, a VA physician specifically examined the 
veteran for the cysts and stated that he could not identify 
any cysts or residuals.  The veteran has submitted a 
videotape, which he and his wife assert shows a residual 
defect from the cysts; however, the Board cannot discern such 
a defect.  We find that the findings of a trained medical 
professional are more probative than the claims of a lay 
witness and conclude that the veteran does not have a 
disability manifested by a cyst on the right hip.  Therefore, 
service connection for a cyst on the right hip must be 
denied.  

Secondly, there must be a pertinent disease or injury in 
service.  The service medical records document a fall and 
back injury in service.  The service medical records do not 
document the claimed hip injury.  They show that the veteran 
was treated at a military hospital for approximately 5 days 
and returned to duty.  The records made at the time are more 
probative than the veteran's recent recollection of the 
injury more than 40 years ago.  We find that he was not in a 
private hospital for 2 to 21/2 weeks as he has recently stated.  
We also find that he did not sustain a hip injury as claimed.  
Rather, when he was examined for release from service, his 
lower extremities were normal.  

Third, there must be a connection between a disease or injury 
in service and a current disability.  The only thing that 
comes close to a medical opinion supporting a connection is 
the April 1993 letter from W. C. Crittenden, M.D.  He wrote 
to the VA hospital stating that the veteran had been treated 
at the VA hospital in the past for synovial cysts related to 
trauma while in service.  However, Dr. Crittenden did not 
present any findings of his own or explain why he thought the 
veteran was treated for synovial cysts or why he thought they 
were due to trauma in service.  The statement is entirely 
conclusory without reference to any objective evidence.  It 
is clear that the entire statement simply reflects 
information from the veteran, which the doctor is repeating.  
Since the doctor necessarily relied on history as related by 
the veteran, his comments can be no better than the facts 
claimed by the veteran.  See Swann; Coghil.  Thus, this 
statement has minimal probative value.  It is outweighed by 
the remainder of the record.  The normal findings by a 
physician on separation examination are against a connection.  
Then, evidence of a prolonged period without medical 
complaint and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The 
Baker's cyst was first noted in 1976 over 12 years after 
service, but it is not shown to be connected to the hip 
cysts.  The hip cysts first appeared in 1986, and there is no 
competent evidence to connect them to service more than 22 
years earlier.  Then we have the opinion of Dr. Keith that 
the cysts are not related to the fall in service.  The clear 
preponderance of the evidence here establishes that there is 
no connection between the cysts of the right hip and disease 
or injury in service.  For this reason too, the claim must be 
denied.  



Whether The Veteran Has Qualifying Service  
For Non-Service-Connected Pension Benefits.

The service personnel records provide the most probative 
evidence as to the dates of the veteran's service.  They show 
he had active service from December 6, 1961 to November 27, 
1963.  While on active duty, he served in Europe for more 
than one year and three months.  He did not serve in Vietnam.  
In February 1964, the veteran was assigned to a troop program 
unit.  In March 1964, he was assigned to a control group.  A 
selective service system standby reserve notice of 
availability, dated in May 1967, shows that the veteran was 
not available.  The veteran's honorable discharge from the 
Armed Forces of the United States is dated November 30, 1967.  

The veteran also reports having active duty for training from 
August 15, 1964 to September 3, 1964.  

VA may pay pension, based on non-service-connected 
disability, to a veteran who meets certain requirements for 
"active military, naval or air service"  during wartime.  
38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 3.3 (2003).  
Initially, it must be noted that "active military, naval or 
air service" is required.  This term includes active duty 
and any period of active duty for training during which the 
individual concerned was disabled or died from disease or 
injury incurred in line of duty, or a period of inactive duty 
training when the individual concerned was disabled or died 
from injury incurred or aggravated in the line of duty or 
certain cardiovascular disease.  38 U.S.C.A. § 101(24) (West 
2002).  Other types of duty do not qualify under this law.  
In this case, we particularly note that inactive reserve 
service does not qualify.  

To qualify, a veteran must have had 90 days or more, active 
military, naval or air service, during a period of war.  
38 U.S.C.A. § 1521(j)(1) (West 2002); 38 C.F.R. 
§ 3.3(a)(3)(i) (2003).  Here, the veteran's active service 
from December 1961 to November 1963, falls after the Korean 
conflict, which ended on January 31, 1955.  38 U.S.C.A. 
§ 101(9) (West 2002).  The Vietnam era began on February 28, 
1961 and ended on May 7, 1975 in the case of a veteran who 
served in the Republic of Vietnam during that period.  In all 
other cases, the Vietnam era began on August 5, 1964 and 
ended on May 7, 1975.  38 U.S.C.A. § 101(29) (West 2002).  
Since the veteran did not serve in Vietnam, the beginning 
date of the Vietnam War, as applies to his claim, is August 
5, 1964, which is after he completed his active service.  

The veteran has asserted that he has active duty for training 
which qualifies him for benefits.  However, the law requires 
90 or more consecutive days.  38 U.S.C.A. § 1521(j)(3) (West 
2002); 38 C.F.R. § 3.3(a)(3)(iii) (2003).  The veteran's 
brief period of active duty for training was not 90 days, nor 
did was it part of a period of 90 consecutive days ending in 
wartime.  So this period of service does not qualify him for 
pension benefits.  

The Board has considered the other criteria but we do not 
find any basis to find that his service is qualifying wartime 
service.  He was not discharged or released from service 
during a period of war for a service-connected disability.  
38 U.S.C.A. § 1521(j)(2) (West 2002); 38 C.F.R. 
§ 3.3(a)(3)(ii) (2003).  He does not have an aggregate of 90 
days or more in two or more separate periods of service 
during more than one period of war.  38 U.S.C.A. § 1521(j)(4) 
(West 2002); 38 C.F.R. § 3.3(a)(3)(iv) (2003).  

The Board has considered all of the testimony, witness 
statements and correspondence, as well as the medical 
evidence of record.  The veteran's assertions as to his 
service have been reviewed.  There is no doubt that the 
service he performed was honorable.  However, it was not 
service which would qualify him for pension benefits.  Since 
the veteran does not have qualifying service, his claim for 
pension benefits must be denied as a matter of law.  

VCAA requires VA to notify a claimant of the evidence needed 
to substantiate his claim.  Here, the claim must be denied as 
a matter of law and there is no evidence that would 
substantiate the claim.  Thus, VCAA does not require 
additional notice.  We find that the notice of the rating 
decision, the statement of the case and other correspondence 
of record have adequately notified the veteran of the reason 
for the denial of his pension claim.  


ORDER

Service connection for a cyst on the right hip is denied.  

As the veteran does not have qualifying service, non-service-
connected pension benefits are denied.  


REMAND

In August 1999, the Board found that the veteran had not 
submitted new and material evidence to reopen a claim for 
service connection for a back disability.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  A Joint Motion, dated in August 2000, 
pointed out that the Board had allowed the RO to use the 
wrong standard to determine if there was new and material 
evidence.  Later that month, the Court vacated the August 
1999 Board decision and remanded the matter for action 
consistent with the Joint Remand.  In July 2001, the Board 
remanded the issue to the RO to notify the veteran in 
accordance with VCAA and to consider the appropriate standard 
to determine if new and material evidence had been submitted.  

The RO did extensive development, however, it was not until 
June 2004 that the veteran was sent a VCAA letter as to what 
constituted new and material evidence to reopen the claim.  
Unfortunately, that letter notified the veteran of the new 
standard, which is not applicable to this claim.  
Specifically, effective for claims filed after August 29, 
2001:  A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of evidence of record at the time of 
the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2003).  

Since this claim was filed before August 29, 2001, the old 
regulation applies.  New and material evidence means evidence 
not previously submitted to agency decision makers that bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (2001).  

To comply with the Court and Board remands, the RO must 
notify the veteran of the standard for claims filed before 
August 29, 2001.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent court 
decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal precedent.  
Specifically, the RO must notify the 
veteran as to what he must submit to 
reopen his claim for service connection 
for a back disability, using the standard 
for claims filed before August 29, 2001.  
An appropriate period of time should be 
allowed for response.

2.  Thereafter, the RO should readjudicate 
this claim in light of the evidence added 
to the record since the December 1992 
Board decision.  The RO must readjudicate 
this claim using the standard for 
reopening claims with new and material, 
under the regulation for claims filed 
before August 29, 2001.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
provided a supplemental statement of the 
case (SSOC).  

Subsequently, if in order, the case should be returned to the 
Board.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



